EXHIBIT 10.1
SM&A
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
OF
CATHY L. McCARTHY
     This Amendment No. 2 to Employment Agreement (this “Amendment”) is entered
into as of August 28, 2008 by and between SM&A, a Delaware corporation (“SM&A”),
and Cathy L. McCarthy (“Employee”), with reference to the following:
Employee and SM&A desire to amend the Employment Agreement to reflect certain
agreed upon changes in the compensation and benefits.
     NOW, THEREFORE, in consideration of the promises and obligations contained
herein and in the Employment Agreement, SM&A and Employee agree to amend the
Employment Agreement as follows, with each such amendment to become effective as
of August 28, 2008:
     Provisions of the Employment Agreement, to the extent superseded by the
attached “Executive Severance and Retention Agreement” are deemed stricken from
the Employment Agreement for such superseded purposes and will have no force or
effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
August 28, 2008.

                  SM&A    
 
           
 
  By:   /s/ Joseph B. Reagan 
 
Joseph B. Reagan
Chairman Compensation Committee
Board of Directors    
 
           
 
      /s/ Anna Aguirre    
 
           
 
      Anna Aguirre
SVP Human Resources    
 
           
 
      /s/ Cathy L. McCarthy     
 
           
 
      Cathy L. McCarthy    

Exh 10.1_CLM Amendment 2-2008

 